Mr. Justice Shepard
delivered the opinion of the court:
No appearance has been made for the defendants in this court and the cause has been submitted on the brief of the complainant’s counsel.
Instead of being formally an action to declare a resulting trust in complainant, it should properly be one to reform the deed and make it correspond with the intention of the parties at the time of its execution. The practical effect of both, however, is the same, for if the deed had been made as complainant states that he intended it should be, it would have passed the title to both in joint tenancy; and we will therefore consider it in the form presented by complainant.
In order to create a resulting trust in a stranger to the title by parol evidence, it must be clearly proved that the purchase money was advanced by him not as a loan or gift.
*244“ The presumption is, in the absence of all rebutting circumstances, that he who supplies the purchase money intends the purchase to be for his own benefit, and not for another, and that the conveyance in the name of another, is a matter of convenience and arrangement between the parties for collateral purposes.” i Perry on Trusts, Sec. 126. “ The trust must result, if at all, at the instant the deed is taken, and the legal title vests in the grantee. No oral agreements, and no payments, before or after the title is taken, will create a resulting trust, unless the transaction is such at the moment the title passes that a trust will result from the transaction itself.” Id., Sec. 133.
But where a purchaser takes the conveyance, not to a stranger, but to his wife, the presumption of a resulting trust that arises where the grantee is one for whom he is under no natural, moral or legal obligation to provide, is rebutted, and the contrary presumption arises, that the purchase and conveyance was intended as a gift or advancement to the grantee. Id., Sec. 143.
It is universally held that while parol evidence will be received, all the facts necessary to establish the resulting trust must be proved with clearness and certainty; and they must not only be certain, but consistent with each other and the alleged intent of the parties. The necessity for clear and satisfactory proof is still stronger in a case like this, where the transaction is an old one, the wife dead, and her heirs at law helpless children.
Tested by the foregoing rules, the evidence in this case, to our minds, is not sufficient. That the conveyance was intended to be to the wife alone, is supported by the fact that all of the original purchase money notes produced on the hearing are signed by her alone. The fact that she was not known to have any separate property, while a circumstance to show that she did not herself pay the purchase money, does not at all tend to rebut the presumption that it was the intention of the husband to make a sure provision for the wife; on the contrary, it would tend rather to strengthen the *245presumption by showing a good reason for such provision. It is not shown that the husband had any property other than that acquired by his labor from year to year; nor is it shown that the wife did not by her labor furnish, or assist in furnishing, the money which went to pay the purchase price.
The testimony as to the mistake in the deed, comes solely from the husband, after a lapse of sixteen years from its delivery and three years after the death. of the wife. There is nothing in the testimony to show when he first discovered the mistake or ¡to explain his delay in the assertion of his rights. The declarations of the mother, testified to by the daughter, do not show that the deed when made did not express the intent of all the parties.
But these declarations, if sufficient to show that she recognized the husband as'the sole owner, are inconsistent with his statement that the title was to be vested in both as joint tenants. They, however, prove one fact conclusively, and that is, that before the wife’s death the complainant must have known that the title was in her name only, for the witness said: “My mother always recognized that my father owned the property, and requested him several times to take the property back in his own name.”
A suggestion is made that a great hardship will be inflicted upon complainant by the denial of his prayer. With the remote consequences that may result from the making of conveyances like this, we have nothing to do. Courts of equity do not sit for the purpose of relieving from hardships merely, when brought about by persons laboring under no disability, through their own deliberate act; nor do they aid them in undoing the effects of affection or generosity, which, after the lapse of time or change of circumstances, they may come to regret.
The relief prayed for must be denied. The cause must be remanded to the court from whence it came, with direction to pass a decree dismissing the bill, with costs to the defendants.